386 F.2d 995
68-1 USTC  P 9108
CHEMICAL BANK NEW YORK TRUST COMPANY, Mary W. Fox and LucyT. Wormhoudt, Co-executors of the Estate of OdellD. Tompkins, Deceased, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 204, Docket 31449.
United States Court of Appeals Second Circuit.
Argued Dec. 5, 1967.Decided Dec. 6, 1967.

Robert A. Klipstein, Bernays & Eisner, New York City, for plaintiffs-appellants.
Samuel M. Eisenstat, Irwin B. Robins, Asst. U.S. Attys., Robert M. Morgenthau, U.S. Atty., for defendant-appellee.
Before WATERMAN, MOORE and FRIENDLY, Circuit Judges.
PER CURIAM:


1
The judgment below is affirmed on the opinion of Judge Mansfield reported in 275 F. Supp. 26 (S.D.N.Y.1967).